NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-1414-17T3
                                                                     A-1616-17T3

STATE OF NEW JERSEY,
DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

          Plaintiff-Respondent,

v.

CENTENNIAL LAND &
DEVELOPMENT CORPORATION,
and DEVEL, LLC,

          Defendants-Respondents/
          Cross-Appellants,

and

STEPHEN D. SAMOST,

          Defendant-Appellant/
          Cross-Respondent,

and

TOWNSHIP OF MEDFORD, COUNTY
OF BURLINGTON, CENTENNIAL
PINES CLUB, and ESTATE OF
JOSEPH SAMOST,1

     Defendants-Respondents.
__________________________________

STATE OF NEW JERSEY,
DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

      Plaintiff-Respondent,

v.

CENTENNIAL LAND &
DEVELOPMENT CORPORATION,
DEVEL, LLC, STEPHEN D. SAMOST,
TOWNSHIP OF MEDFORD, COUNTY
OF BURLINGTON, and CENTENNIAL
PINES CLUB,

      Defendants-Respondents,

and

CENTENNIAL PINES CLUB,

      Third-Party Plaintiff-Respondent,

v.

ESTATE OF JOSEPH SAMOST,

     Third-Party Defendant-Appellant.
__________________________________


1
  Joseph Samost passed away during the pendency of this appeal. On July 8,
2019, we granted the Estate's motion to substitute in as a party to the appeal.
                                                                       A-1414-17T3
                                      2
Argued November 20, 2019 – Decided December 19, 2019

Before Judges Haas, Mayer and Enright.

On appeal from the Superior Court of New Jersey
Chancery Division, Burlington County, C-000077-04.

Peter Jay Boyer argued the cause for appellant/cross-
respondent Steven D. Samost in A-1414-17 and
respondent Steven D. Samost in A-1616-17 (Hyland
Levin, LLP, attorneys; Peter Jay Boyer, on the briefs).

Thomas Andrew Hagner argued the cause for
respondent Estate of Joseph Samost in A-1414-17 and
appellant Estate of Joseph Samost in A-1616-17
(Hagner & Zohlman, LLC, attorneys; Thomas J.
Hagner and Thomas Andrew Hagner, on the briefs).

Paul Leodori argued the cause for respondents/cross-
appellants Centennial Land & Development
Corporation and Devel, LLC in A-1414-17 and
respondents Centennial Land & Development
Corporation and Devel, LLC in A-1616-17.

Aaron A. Love, Deputy Attorney General, argued the
cause for respondent Department of Environmental
Protection (Gurbir S. Grewal, Attorney General,
attorney; Melissa H. Raksa, Assistant Attorney
General, of counsel; Aaron A. Love, on the brief).

Jay H. Greenblatt argued the cause for respondent
Centennial Pines Club (Greenblatt & Laube, PC,
attorneys, join in the brief of respondent Department of
Environmental Protection).

Madden & Madden, PA, attorneys for respondent
County of Burlington, join in the brief of respondent
Department of Environmental Protection.

                                                           A-1414-17T3
                           3
PER CURIAM

      This is the latest stage in protracted environmental litigation under the

New Jersey Safe Dam Act, N.J.S.A. 58:4-1 to -14 (the Act), which the

Department of Environmental Protection (DEP) commenced in 2004 seeking

injunctive relief and civil monetary penalties against a number of individuals

and entities. In the previous round of appellate litigation, this court affirmed a

number of interlocutory trial court orders on the merits, including a June 9, 2014

order imposing civil monetary penalties upon appellants Joseph and Stephen

Samost, and cross-appellant Centennial Land & Development Corporation

(CLDC) (collectively appellants) under the Act.        Dep't of Envtl. Prot. v.

Centennial Land & Dev. Corp., No. A-4708-13 (App. Div. Oct. 21, 2016).

      On October 10, 2017, the trial court entered final judgment regarding the

civil monetary penalties against the Samosts and CLDC. These parties now

challenge the entry of final judgment, but also purport to challenge the already-

affirmed June 9, 2014 penalty order by presenting many of the same legal

arguments this court has already determined lack merit. We again reject the

parties' attempt to overturn the June 9, 2014 order because our prior opinion

resolving the interlocutory appeal on the merits is the law of the case, and we

affirm the entry of the October 17, 2017 final judgment.


                                                                          A-1414-17T3
                                        4
                                       I.

      Centennial Lake is a fifty-three acre body of water located within Medford

Township (Medford). Residential homes and some commercial properties are

located downstream of the dam. The lake's water level is controlled by an

eighteen-foot tall earthen dam known as the Centennial Lake dam.

      The dam was originally constructed in the nineteenth century and

underwent reconstruction in 1954. It is composed of a spillway, culvert, and

embankment. Centennial Avenue traverses the top of the dam, the spillway is

located upstream, and the culvert runs under the road.

      In 1957, the Centennial Lake Company (Lake Company), which owned

the dam, lake, and surrounding land, entered into a memorandum of agreement

with the Centennial Pines Club (Pines Club) to redevelop the land surrounding

the lake. The Pines Club is an association comprised of members who hold title

to property or reside as tenants on property within the Centennial Lake

development area. According to the agreement, upon development of a certain

percentage of lots and the fulfillment of other conditions, the common areas

owned by the Lake Company—including the dam—would be transferred to the

Pines Club.




                                                                        A-1414-17T3
                                       5
      In 1971, CLDC purchased the property owned by the Lake Company,

including the dam. The transfers were subject to the 1957 agreement between

CLDC's predecessor and the Pines Club. In 1972, Joseph Samost 2 became the

president and sole officer of CLDC by acquiring all its stock. Since the early

1970s, Joseph's son, Stephen, acted as the attorney for or representative of

CLDC and other companies owned by his father. Through all relevant periods

of the litigation, CLDC owned the spillway and embankment of the dam, while

the County of Burlington (Burlington) owned the dam's culvert. Medford owned

an easement to operate and maintain the roadway over the dam.

      In 1979, the United States Army Corp of Engineers (ACE) released a dam

inspection report citing deficiencies and reporting the dam as a high hazard

potential structure, based upon the potential impacts downstream if the dam

were to fail. It found the spillway to be seriously inadequate and unsafe.

According to the report, a major storm could have caused the dam to fail,

resulting in the risk of downstream property damage and loss of life. The ACE

report provided a number of recommendations that included performing studies

regarding the spillway, designing modifications to improve the spillway,



2
  Because the Samosts share the same surname, we refer to them by their first
names to avoid confusion. In doing so, we intend no disrespect.
                                                                      A-1414-17T3
                                      6
clearing trees and brush from the embankments, and stabilizing eroded and bare

areas along the embankment slopes.

      DEP adopted the ACE's findings regarding the dam's classification as a

high hazard. DEP ordered CLDC to make the repairs recommended in the ACE

report.

      In 1983, CLDC transferred its developable properties surrounding the lake

to other entities controlled by Joseph. After the transfer, CLDC only owned the

lake, dam, and beach. Through the 1980s, the entities controlled by Joseph filed

applications to residentially develop the land surrounding the lake, which the

Pines Club opposed in litigation.

      The parties entered into a settlement agreement that established a

maximum amount of development that could occur surrounding the lake. In

1985, the parties entered into a memorandum of agreement amending the 1957

agreement to establish that CLDC would convey its title to the lake, dam, and

beach to the Pines Club after selling ninety percent of its waterfront lots and

fifty percent of secondary lots. Pending the conveyance, CLDC agreed to

maintain, manage, and control the lake, dam, and beach, at its own expense.




                                                                        A-1414-17T3
                                       7
      In 1989, Joseph transferred ownership of the lands surrounding the lake

to entities controlled by Stephen. CLDC continued to own the lake bed, beach,

and dam.

                                        II.

      CLDC did not comply with the DEP order to make the repairs set forth in

the ACE report and ignored six additional DEP orders between 1981 and 1990

that contained similar directives. In April 1990, DEP inspected the dam and

concluded that it was at risk of failure because of structural weakness in the

culvert. In April and May 1990, DEP asked that CLDC, Medford, Burlington,

and the Pines Club lower the level of the lake until further notice. The parties

did not adhere to DEP's request.

      Subsequently, DEP filed suit seeking injunctive relief and statutory

penalties, claiming the dam was "at imminent risk of failing." In July 1990, the

court ordered the parties to lower the level of the lake.

      After an independent engineering report confirmed DEP's findings, DEP

ordered CLDC, Medford, and Burlington to reconstruct the spillway and culvert

and rehabilitate the earthen embankment. Burlington received a permit from

DEP to replace the culvert in October 1990. Medcon Farms, an entity controlled

by Stephen, received a permit for spillway reconstruction in December 1990.


                                                                        A-1414-17T3
                                        8
However, neither Medcon Farms nor CLDC repaired the spillway. Burlington

completed reconstruction of both the culvert and spillway in 1992 or 1993.

      DEP determined that even with Burlington's repairs, the dam still did not

satisfy regulatory safety requirements. The remaining issues involved whether

grading and armoring the embankment was necessary to satisfy the regulatory

standards, as DEP argued, and whether Burlington would be reimbursed for

replacing the spillway, which CLDC owned. Settlement discussions ensued and,

in 1993, Stephen sent a letter to the court indicating that an agreement had been

reached. The court dismissed DEP's complaint with prejudice based upon that

representation, even though there was no signed agreement. Negotiations for a

settlement agreement eventually stalled, and the armoring was not done.

      In 1998, litigation between Joseph and Stephen arose regarding the

ownership of various properties owned by different family members. Although

the origins of the litigation are unclear, the parties eventually found their way to

federal court. The Pines Club sent letters to the court asserting an interest

against the Samosts for unpaid expenses regarding the maintenance of the

Centennial Lake properties in preceding years but did not intervene as a party.

The litigation between Joseph and Stephen settled, but disputes arose as to

implementation of the settlement, over which the federal court retained


                                                                            A-1414-17T3
                                         9
jurisdiction and appointed a special master. The federal judge overseeing the

matter accepted the special master's recommendations and issued an order

establishing that the responsibility for reimbursing the Pines Club for

maintenance expenses would be borne by Joseph but ruled that the cost of

repairing the dam and embankment would be borne by Stephen.

      As a result of that litigation, Joseph agreed to transfer 100% of his stock

in CLDC to Stephen, which took place on January 28, 2002. At some point

thereafter, Stephen transferred his CLDC stock to Devel, LLC (Devel). Stephen

owned a ninety percent interest in Devel, and his wife owned the other ten

percent interest.   In light of that transfer, Stephen considered himself the

"president de facto and director de facto" of CLDC.

      At some point in the early 2000s, the turnover threshold set forth in the

1985 memorandum of understanding between CLDC and the Pines Club was

satisfied. However, the Pines Club refused to accept title to the lake and dam

due to CLDC's failure to maintain and repair the dam.

      In 2004, the federal court amended its previous order. It maintained that

Joseph was liable for reimbursing the Pines Club, but instead of declaring

Stephen personally liable for repairing the dam, as in the previous order, it




                                                                         A-1414-17T3
                                      10
declared CLDC liable. It also observed that Devel had become the owner of

CLDC.

                                      III.

      CLDC failed to adhere to several orders and directives issued by DEP

between 1997 and 2001. In January 2003, after Stephen acquired CLDC, DEP

informed him that the dam must be rehabilitated further to come into compliance

with the regulatory standards.

      In May 2004, DEP filed an action against CLDC, Medford, Burlington,

and the Pines Club.    The complaint alleged that each defendant exercised

ownership or control of the dam in various degrees and sought to hold them all

liable for injunctive relief and civil monetary penalties under the Act. DEP

sought to compel defendants to submit a dam safety inspection report, an

emergency action plan, an operation and maintenance plan, and a final design

report and permit application for the repair of the dam. DEP's primary concern

when initiating the litigation was the dam's spillway, which it found was

undersized for a dam classified as high hazard.

      On July 27, 2004, CLDC recorded a deed dated July 22, 2004, purporting

to convey the dam, lake, and beach to the Pines Club. On December 3, 2004,

the Chancery Division entered an order setting aside the deed transfer and


                                                                       A-1414-17T3
                                     11
declaring it "void ab initio and of no effect." The court reasoned that the 1985

contract to convey the deed required CLDC to make repairs and maintain the

dam until the conditions for the transfer were satisfied, which it had not d one.

CLDC remained the dam's owner.          The court also enjoined CLDC from

transferring ownership pending further court order.

      Later that same year, the Pines Club retained McCormick Taylor

Engineering (McCormick) to prepare a regular dam inspection report.

McCormick agreed with DEP that the dam was in an unsafe condition and the

spillway was inadequate.

      In 2004, Stephen also retained the services of an engineering firm,

Underwood Engineering Company (Underwood), to inspect the dam.

Underwood found deficiencies and recommended draining the lake immediately

to allow a complete inspection of the dam.

      On October 19, 2004, DEP ordered CLDC, Medford, Burlington, and the

Pines Club to retain an engineer and implement the McCormick report's

recommendations to "bring the structure into compliance with the Safe Dam Act

and the applicable regulations." On April 7, 2005, DEP issued another order to

the same effect, noting that the defendants had not yet complied. The second

order included Stephen and Devel.


                                                                         A-1414-17T3
                                      12
      In 2005, DEP amended its complaint to include claims against Stephen

and Devel. On April 26, 2006, the court denied CLDC's motion to dismiss the

complaint. On October 3, 2006, the court denied reconsideration and partial

summary judgment motions filed by CLDC, Devel, and Stephen.

      CLDC, through Stephen, submitted an emergency action plan for the dam

in June 2006, which DEP found to be defective. CLDC did not address the

deficiencies. At some point, the Pines Club filed a third-party complaint against

Joseph. In 2008, DEP amended its complaint to add Joseph as a defendant.

      By May 2010, the repairs had not been completed. On November 30,

2010, the court granted DEP's partial motion for summary judgment, which

sought a declaration that each defendant was liable for the repair and

maintenance of the dam under the Act, as to CLDC, Devel, Stephen, Joseph, the

Club, and Burlington. The court dismissed DEP's complaint as to Medford with

prejudice.

      On March 23, 2011, the court granted the Pines Club's motion for

summary judgment against Joseph, which sought a declaration that he was liable

for costs incurred by the Pines Club on lake and beach maintenance, and for any

costs incurred by the Pines Club as a result of DEP litigation. The court also

denied Joseph's cross-motion for summary judgment. On August 5, 2011, the


                                                                         A-1414-17T3
                                      13
court denied Joseph's motion for reconsideration. On January 6, 2012, the court

issued another order declaring the July 22, 2004 deed void ab initio and

restraining CLDC from transferring ownership of the property during litigation.

        On March 9, 2012, the court issued an order and written decision

apportioning defendants' liability to fund necessary studies and make repairs. It

assigned 10% responsibility to the Pines Club, 45% to Joseph and CLDC, and

45% to Stephen and Devel. Burlington's responsibility was to be determined at

a later date following engineering studies. On June 20, 2012, the court appointed

a receiver to perform all obligations of the defendants with respect to the

reconstruction and repair of the dam. On October 31, 2012, the court granted

summary judgment to the Pines Club in relation to its third-party claims against

Joseph. The court denied Joseph's motion for reconsideration on December 7,

2012.

        In January 2013, DEP filed a motion for final summary judgment against

defendants, seeking penalties for violations of the Act and for failing t o comply

with its enforcement orders. The court granted the motion on June 9, 2014 and

issued an order and detailed written decision.       It declared CLDC, Devel,

Stephen, and Joseph liable for civil penalties of $750,000 for the period between




                                                                          A-1414-17T3
                                       14
May 1994 and June 2014. Of that amount, the court assessed $50,000 solely

against the Pines Club.

      In March 2014, McCormick issued a report following its inspection of the

dam on behalf of the court-appointed receiver. McCormick found the dam to be

in "poor condition," and recommended several improvements and additional

studies. On June 26, 2014, the court assessed costs for engineering design and

permitting against the defendants. The payments were to be made to the court-

appointed receiver.

                                     IV.

      CLDC, Devel, and Stephen filed a motion for leave to appeal nine court

orders issued between December 2004 and June 2014.3 Joseph filed a cross-




3
  These parties challenged the December 3, 2004 order rescinding CLDC's deed
transfer to the Pines Club; the April 26, 2006 order denying CLDC's motion to
dismiss the complaint; the October 3, 2006 order denying reconsideration and
denying partial summary judgment to CLDC, Devel, and Stephen; the November
30, 2010 order granting partial summary judgment to DEP; the March 23, 2011
order granting summary judgment to the Pines Club against Joseph and denying
Joseph's cross-motion; the August 5, 2011 order denying Joseph's motion for
reconsideration; the March 9, 2012 order apportioning liability among
defendants; the May 30, 2012 order denying reconsideration; and the June 9,
2014 order fixing statutory penalties.



                                                                       A-1414-17T3
                                     15
motion for leave to appeal challenging some of the same orders.4 Joseph's cross-

appeal also challenged four additional orders.5 The Pines Club filed a cross-

appeal challenging provisions of the November 30, 2010, March 9, 2012, an d

June 9, 2014, orders.

      On September 12, 2014, this court granted interlocutory review, but did

not stay the trial court's orders. On October 21, 2016, we issued a fifty-one-

page decision affirming all of the challenged orders on the merits.           We

subsequently denied Joseph's motion for reconsideration and, on March 23,

2017, the Supreme Court denied motions for leave to appeal filed by Stephen,

CLDC, and Devel, and dismissed Joseph's cross-petition for certification.

                                       V.

      Following our decision, DEP moved before the trial court for entry of final

judgment on the previously awarded civil penalties. On October 10, 2017, the




4
  These orders included the November 30, 2010, March 23, 2011, August 5,
2011, March 9, 2012, and June 9, 2014 orders noted above.
5
  Joseph challenged the June 20, 2012 order appointing a receiver for the dam
repairs; the October 31, 2012 order granting final summary judgment to the
Pines Club, dismissing Joseph's complaint against CLDC, and denying his
motion for summary judgment; the December 7, 2012 order denying
reconsideration; and a December 18, 2012 order that apportioned payment for
engineering costs.
                                                                         A-1414-17T3
                                      16
court entered the requested order. In doing so, the court found no justifiable

reason to delay enforcement of the penalty.

       On November 24, 2017, Stephen filed a notice of appeal challenging the

court's October 10, 2017 order. In his case information statement, Stephen

indicated that he also challenged the court's June 9, 2014 order imposing

penalties, which he had already unsuccessfully appealed in Centennial Land &

Dev.

       In response to Stephen's appeal, CLDC filed a notice of cross-appeal

challenging the October 10, 2017 order. 6 Although its notice of cross-appeal

only mentions the October 17, 2017 final judgment, in its case information

statement, CLDC noted that it challenges the underlying June 9, 2014, order

imposing penalties.

       Joseph also filed a notice of appeal of the October 10, 2017 order on

November 27, 2017. Like Stephen, Joseph also purported to appeal the June 9,

2014 order, despite the court's prior decision affirming that order.            We




6
  The cross-appellant's brief refers to Devel as an additional cross-appellant, but
the notice of appeal filed on January 5, 2018, only mentions CLDC as the cross-
appellant. Both parties are represented by the same counsel, and as discussed,
Devel is the owner of CLDC. To avoid confusion, we hereafter collectively
refer to CLDC and Devel as CLDC.
                                                                           A-1414-17T3
                                       17
subsequently granted DEP's motion to consolidate the appeals and, after Joseph

passed away, granted a motion to substitute his Estate as a party.

                                       VI.

      As noted at the outset, appellants devote most of their appellate briefs to

their attacks on the June 9, 2014 order holding them liable for the penalties

imposed by DEP. However, we upheld that order in our prior decision and,

therefore, appellants' challenges are barred by the law of the case doctrine.

      "[W]hen an issue is once litigated and decided during the course of a

particular case, that decision should be the end of the matter" and is "binding"

upon "a different appellate panel which may be asked to reconsider the same

issue in a subsequent appeal." State v. Hale, 127 N.J. Super. 407, 410 (App.

Div. 1974). Accordingly, appellate courts reject an appellant's "attempts to

reargue various matters which were previously decided by this court." Elmora

Hebrew Ctr., Inc. v. Fishman, 239 N.J. Super. 229, 232 (App. Div. 1990).

      "Under the law of the case doctrine, an interlocutory ruling by the

Appellate Division generally is not subject to review on direct appeal."

Lombardi v. Masso, 207 N.J. 517, 539 (2011); see also Pressler & Verniero,

Current N.J. Court Rules, cmt. on R. 2:2-4 (2020). "An appellate decision which

is interlocutory in the sense that it does not terminate the case nevertheless


                                                                          A-1414-17T3
                                       18
finally decides the meritorious issue." State v. Myers, 239 N.J. Super. 158, 164

(App. Div. 1990). "That the decision was interlocutory does not mean that it

was 'tentative and subject to more leisurely review at a later date.'"          Ibid.

(quoting State v. Stewart, 196 N.J. Super. 138 (App. Div. 1984)).

      Thus, "[w]hen a party appeals from a final judgment, the party may seek

review of interlocutory orders that have not been . . . definitively ruled upon by

an appellate court in a prior or separate appeal." Silviera-Francisco v. Bd. of

Educ. of Elizabeth, 224 N.J. 126, 140-41 (2016) (emphasis added); see also

Washington Commons v. City of Jersey City, 416 N.J. Super. 555, 564 (App.

Div. 2010) ("[I]f an issue, such as one concerning a variance, has been

determined on the merits in a prior appeal it cannot be relitigated in a later appeal

of the same case, even if of constitutional dimension."); Pressler & Verniero,

cmt. 2.3.3 on R. 2:2-3.

      The doctrine is a discretionary policy, not an absolute rule. Gonzalez v.

Ideal Tile Importing, 371 N.J. Super. 349, 356 (App. Div. 2004). Accordingly,

"[t]he respect and deference which should be given to prior rulings in the same

case 'must be balanced against other considerations, particularly the impact of

new law or new facts,' or . . . where the confusing nature of the prior decisions

requires clarification." Ibid. (quoting Rosenberg v. Otis Elevator Co., 366 N.J.


                                                                             A-1414-17T3
                                        19
Super. 292, 302 (App. Div. 2004)). The doctrine may be relaxed "if the interests

of justice will be served," in particular "where there has been an intervening and

retroactive change in the law" that "might affect a non-final mixed factual and

legal adjudication." Sisler v. Gannett Co., 222 N.J. Super. 153, 160 (App. Div.

1987). When "applied to a prior appellate decision in the same case, the [law of

the case] doctrine is more stringent." Ibid.

      As previously noted, we squarely rejected the parties' challenges to the

June 9, 2014 order on the merits in our 2016 decision. Centennial Land & Dev.,

slip op. at 36. Although the parties also purport to appeal the October 10, 2017

final judgment,7 it is clear that the focus of their appeals is to once more

challenge the June 9, 2014 penalty order, which this court already affirmed on

the merits. Under the law of the case doctrine, the Estate, Stephen, and CLDC

are clearly barred from again attacking this order.

      Even if we were to consider appellants' arguments, we would again reject

them because they are largely identical to the contentions we found lacked merit


7
  Of the many arguments presented in the Estate's fifty-five-page brief, only the
final one, consisting of approximately one page, challenges the entry of the
October 10, 2017 final judgment. Stephen dedicates just a few sentences of his
forty-page brief to challenge the entry of that judgment. CLDC's brief makes
no attempt to challenge the October 10 judgment at all. All the other issues and
arguments asserted by the parties challenge the already-affirmed June 9, 2014
order imposing penalties.
                                                                          A-1414-17T3
                                       20
in our 2016 decision. For example, the Estate claims Joseph did not own or

control the dam during the relevant periods. However, this court expressly held

that Joseph is liable because he controlled the dam over a relevant period.

Centennial Land & Dev., slip op. at 40-41.

      The Estate also argues that the trial court misconstrued the Act by

improperly relying upon Department of Environmental Protection v. Ventron

Corp., 94 N.J. 473 (1983), the Spill Compensation and Control Act (Spill Act),

N.J.S.A. 58:10-23.11, and Department of Environmental Protection v. Standard

Tank Cleaning Corp., 284 N.J. Super. 391 (App. Div. 1995), to find corporate

officer liability. Contrary to the Estate's claim, this court cited both Ventron

and the Spill Act with approval in its decision when finding Stephen responsible

under the Safe Dam Act as a corporate officer. Centennial Land & Dev., slip

op. at 28-29.

      The Estate also argues that a trial was warranted to resolve ownership and

control issues. However, this court previously held that it was "unfounded . . .

that summary judgment was obviated by material factual disputes." Id. at 42.

The Estate's related argument that the trial court erred when finding that Joseph

waived a plenary hearing is undercut by this court's holding that the factual

record did not warrant a plenary hearing. Id. at 42-43.


                                                                         A-1414-17T3
                                      21
      The Estate asserts that the federal settlement that resulted in Joseph's

transfer of the dam to Stephen relieved Joseph of liability, but this court already

"disagree[d] with Joseph's contention that his transfer of the dam in 2001,

severed his liability under the Act." Id. at 40.

      The Estate's argument that the court erred "as a matter of law" when

awarding statutory penalties against Joseph is composed of several sub-

arguments, all of which this court rejected on the merits in Centennial Land &

Dev. Regarding the Estate's sub-argument that penalties under the Act were

inappropriate because none of DEP's directives were issued to Joseph

personally, this court held that this claim was "untenable" because Joseph knew

that problems existed with the dam beginning with the 1979 ACE report. Id. at

44. The Estate also asserts that the penalties were arbitrary because the court

improperly excluded Burlington and the Pines Club from the penalty award, but

this court has already ruled that there was no abuse of discretion in excluding

Burlington. Ibid. As noted, the penalty award did not exclude the Pines Club.

This court's prior finding that the penalty order "reflects a reasoned exercise of

discretion" undermines any other basis for arbitrariness the Estate presently

asserts.   Id. at 44.   The Estate claims DEP waived its claim for statutory

penalties, but this court rejected Stephen's similar argument in the interlocutory


                                                                           A-1414-17T3
                                       22
appeal. Id. at 31-32. The Estate also maintains that DEP's penalty claims were

time-barred, but this court expressly rejected that theory. Id. at 37-38.

      Finally, the Estate claims that DEP's application for penalties was

procedurally defective under the rules governing verified complaints. Joseph

presented the same argument to this court in his brief supporting the

interlocutory appeal, and we rejected this contention because Joseph failed to

timely present it to the trial court. Id. at 44.8

      Stephen's appeal suffers from the same infirmities. He first argues that he

was immune from Safe Dam Act liability because, in his view, the Act precludes

liability solely upon status as a corporate officer. However, in Centennial Land

& Dev., we expressly rejected that theory, holding that "acts by individuals

exercising control of a dam, even if through a corporate entity, fall within" the

Act's purview. Id. at 26. We also rejected Stephen's argument that he was

immune from penalties because he was not specifically named in any DEP order.



8
   In any event, the argument is meritless. The Estate relies upon Rule 4:70,
which does require a verified complaint, but governs "an action to enforce a civil
penalty imposed by any statute or ordinance providing for its collection or
enforcement by a civil proceeding." R. 4:70-1(a). DEP did not file its complaint
as a mere collection action; its complaint sought injunctive relief and statutory
penalties from the court pursuant to N.J.S.A. 58:4-6(e), which permits DEP to
initiate a private action under the Act in Superior Court, in lieu of imposing civil
administrative penalties.
                                                                            A-1414-17T3
                                         23
This court held that at least one order and DEP notice identified Stephen, that

Stephen's responsibility to act was stated in the federal litigation, and that, "[t]he

fact that further orders from [DEP] were not directed to Stephen is of no

consequence." Id. at 35.

      In this appeal, Stephen also argues that he reasonably believed he had no

personal responsibility for repairing the dam because of a federal court order

and precedent from this court. We rejected this argument in our 2016 decision

and noted that a 2001 federal order declared Stephen personally responsible for

repairing the dam. Id. at 34. Although the federal court amended the order in

2004 after Stephen transferred his ownership in CLDC to Devel, this court held

that, "this change in ownership, initiated solely by Stephen to his controlled

holding company, does not erase his responsibility." Ibid.

      To support his argument that he reasonably relied upon precedent from

this court, Stephen cites Asdal Builders v. Department of Environmental

Protection, 426 N.J. Super. 564 (App. Div. 2012). In Asdal, this court held that,

under the Flood Hazard Area Control Act (FHACA), N.J.S.A. 58:16A-50 to

-68, the implementing regulations' use of the term "person" did not encompass

a "responsible corporate officer," prior to an amendment that made the inclusion

explicit. Id. at 578-79. Although this court's previous decision did not directly


                                                                              A-1414-17T3
                                         24
cite Asdal,9 it squarely rejected the theory that "the absence of inclusion of a

'responsible corporate officer' within the definitions of 'person' restricts the

[Safe Dam] Act's scope and precludes an individual obligation to pay for the

dam repairs and maintenance or penalties." Centennial Land & Dev., slip op. at

25. This court held that, "acts by individuals exercising control of a dam, even

if through a corporate entity, fall within N.J.S.A. 58:4-5 [declaring

responsibilities with respect to dam maintenance] and -6 [providing for statutory

penalties]." Id. at 26. Further, because Asdal says nothing regarding the Act, it

is unclear how Stephen could have reasonably relied upon it when seeking to

shirk responsibility for maintaining the dam using holding companies.

      Another of Stephen's current arguments challenges the allocation of

penalties for periods when he alleges he was not a corporate officer of CLDC.

The matter of penalty allocation was briefed extensively in the interlocutory

appeal, and this court was "not persuaded the [trial] judge erred in her


9
  In their reply briefs, the Estate and Stephen unpersuasively argue that our prior
decision should not be considered the law of the case because it "disregarded"
the holding in Asdal. However, Asdal predates the court's decision resolving
the interlocutory appeal, and thus does not constitute an intervening change i n
the law that warrants relaxation of the law of the case doctrine. Further, as
discussed, although this court did not directly cite Asdal, we implicitly rejected
importing its holding relating to corporate officer liability under the FHACA
into the Safe Dam Act context. The Estate and Stephen fail to demonstrate how
Asdal warrants relitigating the same order that this court has already affirmed.
                                                                           A-1414-17T3
                                       25
application of N.J.S.A. 58:4-6 or that she abused her discretion in the ordered

allocation." Id. at 30.

      Finally, this court's prior decision also addressed Stephen's argument that

the Act does not authorize penalties covering the period before March 9, 2012,

when the trial court issued an order apportioning the defendants' liability for

ongoing repairs. As noted, in resolving the interlocutory appeal on the merits,

we rejected the theory that Stephen is not subject to penalties because he was

not named in earlier DEP orders. Id. at 34. This court found that Stephen was

a "person having control of the dam" and thus squarely within the Act's purview.

Id. at 32-35. Thus, not only do the parties attempt to appeal the same order

twice, the Estate and Stephen rehash many of their same failed arguments.

      Stephen argues that this court's prior decision is not the law of the case

because unlike the previous challenged orders, the October 10, 2017 order

declares the defendants jointly liable. We disagree.

      The June 9, 2014 order specifically states that CLDC, Devel, Stephen, and

Joseph are "liable for civil penalties in the amount of $750,000 for the period of

May 1994 through June 2014," with $50,000 of that amount assessed to the Pines

Club. The October 10, 2017 order merely added the word "jointly" when

reducing the award to a final judgment, noting that CLDC, Devel, Stephen, and


                                                                          A-1414-17T3
                                       26
Joseph were jointly liable for $700,000. Although the June 2014 order did not

use the word "jointly," it is clear that the assessment of a single monetary penalty

against multiple defendants was a joint penalty assessment. Cf. Fid. Union Bank

v. United Plastics, 218 N.J. Super. 381, 389 (App. Div. 1987) (observing that

judgment "against the individual defendants" imposed joint and several

liability). Furthermore, the trial court's detailed written decision accompanying

the June 9, 2014 order explained that the fines were "collective" and that Joseph

and Stephen were "jointly liable" together with CLDC and Devel. Thus, the

October 10, 2017 order did not change the penalties in any appreciable way. It

merely reduced the penalties to a final judgment to permit DEP to begin

collection efforts.

      Thus, under the law of the case doctrine, Joseph's and Stephen's challenge

to the June 9, 2014 order must fail. And, as discussed in detail above, even if

we were to consider appellants' contentions anew, they continue to lack any

merit. Therefore, we again affirm the June 9, 2014 order.

                                       VII.

      In its cross-appeal, CLDC raises arguments this court did not previously

address in Centennial Land & Dev. However, CLDC was an appellant in the

prior appeal involving that order and was obligated to raise any arguments it had


                                                                            A-1414-17T3
                                        27
concerning that order at that time. See State v. Lefante, 14 N.J. 584, 591 (1954)

(holding that an appellant "must present all arguments in support of his [or her]

stand" and, if the party "fails to present all of the points on which he [or s he]

rests [their] case[,] [the party] is deemed to have waived them and . . . cannot at

some later stage in the same proceeding . . . argue points which [the party] has

in effect abandoned"). Therefore, CLDC's challenge to the June 9, 2014 order

must also fail under the law of the case doctrine.

      Nevertheless, we will briefly address CLDC's newly minted arguments for

purposes of completeness. CLDC challenges the 2014 order's imposition of

penalties as violating its due process rights, the "square corners" doctrine, and

notions of "fundamental fairness." These arguments lack merit.

      "In New Jersey, as elsewhere, '[t]he essential components of due process

are notice and an opportunity to be heard.'" First Resolution Inv. Corp. v. Seker,

171 N.J. 502, 513–14 (2002) (quoting Mettinger v. Globe Slicing Mach., 153
N.J. 371, 389 (1998)). CLDC premises its due process argument upon the notion

that it litigated issues of ownership and control over the dam in good faith over

many years. According to CLDC, the imposition of penalties covering those

periods of litigation violated its right to a "chance to know the opposing

evidence and argument and to present evidence and argument in response."


                                                                           A-1414-17T3
                                       28
Tosco Corp. v. N.J. Dep't of Transp., 337 N.J. Super. 199, 208 (App. Div. 2001)

(quoting High Horizons Dev. v. Dep't of Transp., 120 N.J. 40 (1990)). In other

words, CLDC claims it is immune from any penalties during periods in which

the parties litigated bona fide factual disputes regarding the allocation of

responsibility for the dam. We disagree.

      Notice is not an issue here because it is undisputed that CLDC owned at

least part of the dam between 1994 and 2014, the entire penalty period, and

actively participated in litigation regarding its responsibility under the Safe Dam

Act. CLDC's status as an owner under the Act, and at least some degree of

responsibility, was never in question.

      Further, CLDC fails to show how it was deprived of a meaningful

opportunity to be heard regarding ownership and control issues. CLDC litigated

those issues over a long period and asserts no procedural defects in the trial court

or this court. The mere fact that multiple parties were ultimately found to be

partially responsible for the dam repairs and penalties does not excuse all the

parties from any liability over a twenty-year period of contentious litigation.

See Centennial Land & Dev., slip op. at 35 (holding that the Act "permits

penalties to be imposed jointly and severally on two or more owners or persons




                                                                            A-1414-17T3
                                         29
having control over a dam at different or at the same time for continuing

violations.").

      Additionally, accepting CLDC's argument that it is immune from

responsibility while litigating ownership issues would vitiate the purpose of the

Act, remedial legislation under which DEP "is vested with sweeping regulatory

and enforcement powers" to ensure the safety of dams. N.J. Dep't of Envtl. Prot.

v. Alloway Twp., 438 N.J. Super. 501, 504 (App. Div. 2015). The Act "casts a

'broad net' of liability . . . so that its remedial purpose—'to protect the public

from the loss of life and property in the event a dam fails, regardless of whether

it is privately or publicly owned'—is served."          Ibid. (citation omitted).

Certainly, the Act does not allow violators to skirt responsibility by the mere

fact of litigation, and CLDC fails to demonstrate how its right to due process

demands such an absurd result.

      CLDC also argues that the penalties are impermissible because DEP failed

to "turn square corners" in its dealings with defendants. In support, it cites a

2004 email from the Pines Club president, which claims DEP officials admitted

to him that the dam was safe. That email constitutes uncorroborated double

hearsay, and as discussed, DEP issued several orders and directives to the dam

owners between 1997 and 2003, prior to filing the lawsuit in 2004. Additionally,


                                                                          A-1414-17T3
                                       30
in 2004 both the Pines Club and Stephen, who controlled CLDC, commissioned

engineering studies that agreed the dam was not safe.         Therefore, CLDC's

argument on this point is not supported by the record.

      Next, CLDC suggests it is "fundamentally unfair" to hold it partially liable

for the statutory penalties because the court did not find that it was "exclusively

responsible for repairing and/or maintaining the dam." However, the very nature

of a joint penalty, such as that awarded here, suggests that no single party was

solely responsible for the failure to repair the dam. The Act subjects any

"person" who fails to adhere to any of its provisions, or fails to adhere to an

administrative order, to civil penalties. N.J.S.A. 58:4-6(e). Nothing in the Act

prevents DEP or a court from considering multiple parties to be partially

responsible and jointly subject to civil penalties, and nothing suggests that such

an outcome is fundamentally unfair. See Centennial Land & Dev., slip op. at

35-36.

      Additionally, the trial court's joint penalty is not "fundamentally unfair"

because it is largely consistent with the court's earlier ruling allocating

responsibility for funding dam studies and making repairs. The court assigned

10% responsibility to the Pines Club, 45% to Joseph and CLDC, and 45% to

Stephen and Devel.      That Joseph, CLDC, Devel, and Stephen are jointly


                                                                           A-1414-17T3
                                       31
responsible for the penalties is largely consistent with the finding that they are

responsible for the dam in equal measure. 10 Accordingly, CLDC's challenges to

the June 9, 2014 order lack merit.

      In sum, CLDC's attempt to re-litigate the propriety of the June 9, 2014

order fails under the law of the case doctrine, and the arguments it raises in this

appeal are meritless. Therefore, we affirm the June 9, 2014 order.

                                       VIII.

      Stephen and the Estate next challenge the trial court's entry of final

judgment on October 10, 2017. However, we discern no basis for disturbing it.

      Pursuant to Rule 4:42-2, a trial court may enter final judgment regarding

an order subject to enforcement under Rule 4:59 that resolves fewer than all the

claims if: 1) there is no just reason to delay enforcement; and 2) upon either a

complete adjudication of a separate claim, a complete adjudication of all the


10
   CLDC also claims that Medford was incorrectly dismissed from the litigation
because it is an "owner" of the dam and should share in the liability with
appellants. However, CLDC did not appeal from the November 30, 2010 order
dismissing Medford from the case. Because "it is clear that it is only the
judgment or orders designated in the notice of appeal which are subject to the
appeal process and review," CLDC "has no right to [this court's] consideration
of this issue." 1266 Apartment Corp. v. New Horizon Deli, 368 N.J. Super. 456,
459 (App. Div. 2004). Moreover, CLDC already unsuccessfully appealed the
November 30, 2010 order in the interlocutory appeal. Therefore, we reject
CLDC's argument on this point.


                                                                           A-1414-17T3
                                       32
rights and liabilities asserted in the litigation as to any party, or where a partial

summary judgment or other order for payment of part of a claim is awarded.

The appealability of a certified final judgment is "an ancillary consequenc e"

compared to the rule's primary purpose of permitting execution by the prevailing

party. D'Oliviera v. Micol, 321 N.J. Super. 637, 641 (App. Div. 1999).

      In this case, there is no question that the monetary penalty award is an

order subject to enforcement under Rule 4:59, as it required payment within

sixty days. The parties do not challenge the trial court's finding of no just reason

for delaying enforcement of the civil penalties. Nor do they challenge the court's

finding that DEP's claim for civil penalties under the Safe Dam Act was

completely adjudicated, and that appellants exhausted all avenues of appealing

the underlying penalty order.11

      The Estate first argues that the court erred by finalizing the judgment

because the underlying penalty award was defective.             As the trial court

explained, and as noted repeatedly herein, defendants already unsuccessfully

appealed the underlying order. Therefore, that argument fails.




11
   In its decision, the trial court explained that the only remaining issues are
indemnification claims between the defendants, which will not affect DEP's
penalty award.
                                                                             A-1414-17T3
                                        33
      The Estate also argues that entry of final judgment "created an otherwise

avoidable procedural anomaly." It claims the trial court should have issued an

order finalizing the March 9, 2012 order, which declared the parties' respective

liability for funding dam studies and repairs, to prevent confusion as to which

issues are under appellate review. This argument fails because the March 9,

2012 order was part of the interlocutory appeal. Thus, even if the court had

finalized that order, defendants would not be entitled to a second attemp t at

challenging it on appeal. Further, the Estate fails to demonstrate any confusion

caused by the fact that the March 9, 2012 order is not a certified final judgment.

      For his part, Stephen does not challenge the entry of final judgment itself.

Rather, he argues that the court erred by awarding interest on the penalties. We

disagree.

      Although the June 9, 2014 order required payment within sixty days, the

trial court subsequently granted defendants' request for an extension to O ctober

8, 2014. The court's October 10, 2017 entry of final judgment ordered simple

interest to run from October 8, 2014, in accordance with the annual rates

provided by the Court Rules.

      Stephen relies upon a provision of the Act governing the imposition of

civil administrative penalties, N.J.S.A. 58:4-6(d), which limits the applicability


                                                                          A-1414-17T3
                                       34
of interest in situations where a civil administrative penalty is contested. He

claims that because the penalty order was "hotly contested," the court's "award

of prejudgment interest on those penalties for any period prior to the date of the

final Order" violated the Act.

      As an initial matter, Stephen's reference to prejudgment interest is

misplaced, as the court ordered post-judgment interest running from the date on

which defendants were obligated to make the payment and said nothing

regarding prejudgment interest. Further, the statute Stephen cites only discusses

post-judgment interest. N.J.S.A. 58:4-6(d).

      Assuming Stephen intended to argue that the Act precludes a court's

ability to impose post-judgment interest, he misunderstands the difference

between administrative and judicially-imposed penalties. The Act provides

DEP the option of either imposing civil administrative penalties or seeking a

court order imposing penalties. N.J.S.A. 58:4-6(d), -6(e). In this case, DEP

chose the latter option by filing its complaint in the Superior Court.

Accordingly, the action is governed by the Court Rules, not the provision

Stephen cites, which applies to the process of imposing civil penalties in the

administrative context.




                                                                          A-1414-17T3
                                       35
      The Court Rules allow for post-judgment interest on all "judgments,

awards and orders for the payment of money." R. 4:42-11(a). Post-judgment

interest is "generally available" for civil penalties authorized by statutes that

provide a cause of action in the Superior Court. United Consumer Fin. Servs.

v. Carbo, 410 N.J. Super. 280, 313 (App. Div. 2009) (holding that trial court did

not sufficiently explain its decision to deny post-judgment interest on civil

penalties issued pursuant to consumer protection statutes).         The court's

imposition of post-judgment interest running from the date on which the

payment obligation became past due was thus permissible under the Rules.

      Accordingly, we reject appellants' arguments on this point, and affirm the

October 10, 2017 final judgment. 12

      Affirmed.




12
   As for the balance of any of appellants' arguments not expressly discussed
above, they are without sufficient merit to warrant discussion in a written
opinion. R. 2:11-3(e)(1)(E).
                                                                         A-1414-17T3
                                      36